 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 35 
320 
International Bridge & Iron Co. 
and Shopmen™s Lo-
cal Union No. 832 of Th
e International Associa-
tion of Bridge, Structural, Ornamental & Rein-
forcing Iron Workers, AFLŒCIO.  
Case 34ŒCAŒ
012616 
August 2, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE  AND HAYES
 On March 21, 2011, Administrative Law Judge Mi-
chael A. Marcionese issued 
the attached decision.  The 
Respondent filed exceptions with supporting argument.  
The Acting General Counsel filed an answering brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions, supporting argument, and brief 
and has decided to affirm the judge™s rulings,
1 findings,
2 and conclusions and to adopt the recommended Order
3 as 
modified.
4 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, International Bridge & Iron 
Co., Newington, Connecticut, 
its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
Order, as modified by substituting the following for par-
agraph 2(e): 

                                                           
1 The Respondent has excepted to the judge™s denial of its motions to 
postpone and to continue the heari
ng. In affirming his rulings, we ob-
serve that the judge did not abuse 
his discretion, and the Respondent™s 
due-process rights were not violated. See Sec. 102.43 of the Board™s 
Rules and Regulations; 
Electrical Workers Local 46 (Puget Sound 
NECA), 303 NLRB 48, 57Œ58 (1991). 
2 The Respondent excepts to the 
judge's credibility findings. The 
Board's established policy is not to overrule an administrative law 
judge's credibility resolutions unless 
the clear preponderance of all the 
relevant evidence convinces us that they are incorrect.  
Standard Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 

reversing the findings. 
3 In accordance with hi
s dissenting view in 
Kadouri International 
Foods, Inc.
, 356 NLRB 1201, 1201 fn. 1 (2011), Member Hayes would 
delete that portion of the remedy requiring that the minimum backpay 

due employees should not be less than 
2 weeks™ pay, without regard to 
actual losses incurred, and would limit the remedy only to those em-
ployees who were adversely affect
ed by the Respondent™s unlawful 
action. 
4 We shall modify the judge™s r
ecommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010). For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice. ﬁ(e) Within 14 days after 
service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by the Respondent™s authorized representatives, copies of 
the attached notice 
marked ‚Appendix™
9 to the Union and 
to all unit employees who were employed by the Re-
spondent at its Newington, Connecticut facility, or who 
were on layoff status, on February 25, 2010, the date the 

employees were informed of the intended cessation of 
operations.  In addition to physical mailing of paper no-
tices, notices shall be distri
buted electronically, such as 
by email, posting on an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employees by such means.ﬂ 
 Sarah Pring Karpinen, Esq., 
for the General Counsel.
 Robert D. Noonan, Esq., 
for the Respondent. 
DECISION 
STATEMENT OF THE 
CASE MICHAEL A. MARCIONESE, Administrative Law Judge. I 
heard this case in Hartford, 
Connecticut, on November 9, 
2010.1  Shopmen™s Local No. 832 of
 the International Associa-
tion of Bridge, Structural, Ornamental & Reinforcing Iron 
Workers, AFLŒCIO, the Union, 
filed the unfair labor practice 
charge on March 9. On June 29, the complaint issued alleging 
that International Bridge & Iro
n Co., the Respondent, violated 
Section 8(a)(5) and (1) of the Act by failing and refusing to 
bargain with the Union regarding the effects of its February 26 
decision to cease operations and terminate all unit employees 
and its subsequent unilateral 
termination of unit employees™ 
health, dental, and life insurance benefits. The complaint fur-
ther alleges that the Respondent 
violated Section 8(a)(5) and (1) 
by failing and refusing to bargain with the Union regarding the 
impact on unit employees of th
e Respondent™s termination of 
health, dental, life insurance,
 and COBRA benefits since the 
Union requested such bargaining on March 4. 
On July 13, the Respondent filed its answer to the complaint 
admitting that it terminated business operations on February 26 
but denying that it did so without affording the Union sufficient 
notice and an opportunity to barg
ain regarding the effects of the 
termination on unit employees. 
The Respondent also denied 
that it unilaterally terminated the employees™ benefits, claiming 
that the Respondent™s insurance 
coverage was cancelled by the 
insurance carrier, not
 by the Respondent. 
Posthearing Motions The parties filed their briefs on November 30. In its 
posthearing brief, the Respondent
 moved for dismissal of the 
complaint or, in the alternative, reopening of the hearing with 
ﬁthe appropriate respondent, the successor to International 
Bridge.ﬂ On December 2, counsel
 for the General Counsel filed 
a response in opposition to the motion to reopen. The Respond-
ent makes the same arguments in support of its motion to reo-
pen that I rejected at the hear
ing when the Respondent sought a 
last minute continuance to inves
tigate the successorship status 
                                                           
1 All dates are in 2010, unless otherwise indicated. 
 INTERNATIONAL BRIDGE & IRON CO
. 321
of Manafort Brothers, a genera
l contractor for whom the Re-
spondent was fabricating material 
at the time of its closure. In 
support of its motion, the Responde
nt does not claim, as a basis 
for reopening the record, that there is newly discovered evi-
dence that would materially affect the results here. In fact, the 
evidence upon which the Respondent relies has been known to 
the Respondent since shortly after it went out of business. 
Moreover, its claim that Manafort is a successor is irrelevant to 
the issues raised by the complaint because any successorship, if 
it occurred, postdated the alleged unfair labor practices and 
would not affect the Respondent™s obligations, if any, to bar-
gain with the Union regarding 
the cessation of operations and 
termination of benefits. 
TNT Logistics North America, 346 
NLRB 1301 fn. 10 (2006).  Finally, the Respondent™s argument 
that Manafort is a 
Golden State
2 successor liable to remedy any 
unfair labor practices found here is an issue that need not be 
addressed at this stage of the proceedings. Accordingly, for the 
reasons advanced by the General Counsel, I shall deny the Re-
spondent™s motion to reopen the hearing. See 
County Waste of 
Ulster, 
355 NLRB 413 (2010), affg. 354 NLRB 392 (2009). 
On December 2, counsel for the General Counsel also filed a 
motion to strike exhibit and porti
ons of the Respondent™s brief. 
Specifically, General Counsel seek
s to strike the September 27, 
2007 letter from Aetna, Inc. to th
e Respondent that includes 1 
page of an insurance contract, which was attached to the Re-
spondent™s brief, and any refere
nces in the Respondent™s brief 
to this document. General Counsel also seeks to strike from the 
Respondent™s brief references to an affidavit of Joseph Bachta, 
which was not introduced at the 
hearing nor attached to the 
Respondent™s brief, and any other references in the brief that 
are not based on evidence that is part of the record from the 
hearing. Counsel for General Co
unsel argues that reliance upon 
exhibits and evidence outside 
the record denies General Coun-
sel and the Charging Party of due process.  
The Aetna letter and portion of
 the insurance contract at-
tached to the Respondent™s brief was available to the Respond-

ent at the time of the hearing yet it was not proffered as an ex-
hibit. Accordingly, I shall stri
ke the attachment and ignore any 
references to it in the Respondent™s brief. Although Bachta 
testified at the hearing, his affidavit was not proffered as an 
exhibit. Thus, it is not properly 
part of the record before me. 
See Section 102.45(b) of the NL
RB™s Rules and Regulations. I 
shall also ignore any references in the Respondent™s brief to 
Bachta™s affidavit. Finally, in making my decision in this mat-
ter, I have considered only th
e testimony taken under oath at 
the hearing and the exhibits that were properly authenticated 
and received in evidence. Refere
nces in the Respondent™s brief 
to any other matters, as descri
bed in General Counsel™s motion, 
have been ignored. See 
King Soopers, Inc., 
344 NLRB 842 fn. 
1 (2005); Observer & Eccentric Newspapers, Inc., 
340 NLRB 
124 fn. 1 (2003); S. Freedman Electric, Inc., 
256 NLRB 432 fn. 
1 (1981). On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing                                                            
2 Golden State Bottling Co. v. NLRB
, 414 U.S. 168 (1973). 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation, was engaged in the fabrica-
tion of structural iron for bridges and other construction at its 
facility in Newington, Connecticut, where it annually purchased 
and received goods valued in 
excess of $50,000 directly from 
points outside the State of Conn
ecticut. The Respondent admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The Respondent has been in the 
business of fabricating steel, 
iron, and other metals for the 
construction industry since 1992. 
Joseph Bachta is the company founder and served as its presi-
dent when the events at issue occurred. His daughter, Linda 
Lough, was the executive vice president and was responsible, 
among other things, for all insu
rance and employee benefits 
issues. The Respondent has recognized the Union as the exclu-
sive collective-bargaining repr
esentative of its production and 
maintenance employees since the 
early 1990s under a series of 
collective bargaining agreements. The most recent contract was 
effective for the period April 1, 2009ŒMarch 31, 2012. That 

agreement required the Respondent to provide health, dental, 
and life insurance benefits for its unit employees. 
There is no dispute that the Respondent had been experienc-
ing financial difficulties for some time prior to the events at 
issue here. Anthony Rosaci, th
e Union™s business representa-tive, testified that he has been aware of these difficulties since 
about 2005. According to Rosaci, over the years there had been 
occasions when the Respondent could not cover its payroll, or 
fell behind in paying for employee benefits. There was even an 
occasion when the Respondent had to temporarily lay off all its 
employees because its workers™ compensation insurance lapsed 
from nonpayment.  Rosaci acknowledged that, during the nego-
tiations for the 2009Œ2012 collectiv
e-bargaining agreement, the 
Union and its accountant were permitted to review the compa-
ny™s financial records. Despite these difficulties, however, the 
Respondent did not seek any concessions from the Union dur-
ing negotiations, agreeing instead to wage increases in the 2nd 
and 3rd years of the contract. Th
e Respondent also did not tell 
the Union during negotiations that it contemplated going out of 
business as a result of its financial difficulties. 
On February 25, the Respondent
 held a meeting at the shop 
at which Bachta informed the employees that it was shutting 
down at the close of business the next day and that their em-
ployee benefits would terminate at
 the end of the month, i.e. 
February 28. Although the Respondent did not notify the Union 
in advance that it would be mee
ting with the employees or that 
it would be closing and terminat
ing benefits, the Union™s shop 
steward, Salvatore Certo, was present at this meeting. There is 
no dispute that Certo informed Ro
saci after the meeting regard-
ing this announcement. The Res
pondent ceased operations, as 
planned, on Friday February 26, laying off all unit employees. 
Also, as announced, the employees
™ life insurance and health 
and dental benefits were termin
ated on February 28. Also af-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 322 
fected were five employees who had been laid off that were 
receiving benefits under COBRA.
 These benefits also ceased 
on February 28 even though the laid-off employees had been 
paying the premiums to continue receiving these benefits. 
At the time the Respondent ce
ased operations, there were 
about 14 or 15 unit employees working on a contract to fabri-
cate iron for a Manafort Brothers 
bridge project. Certo testified 
that there was about 2 to 3 months worth of work left on this 
job. The Respondent had also recently completed a contract to 
fabricate material for a Long Is
land Railroad job and Bachta 
had told Certo that he anticipated getting more work on the next 
phase of that job. Certo also tes
tified that whenever he spoke to 
Bachta about the company™s condition, Bachta responded that 
he was bidding jobs and expected more work to come in. 
On February 26, the Respondent 
faxed to Rosaci a letter in-
forming the Union that the Respondent was  
 ceasing operations on February 26, 2010. All employees will 
be receiving their termination 
papers and notification of the 
termination of the health, dental, and life insurance plans as of 
2/28/10. Please call [number omitted] if you have any ques-
tions. 
 Attached to this letter was a copy of the February 25 letter giv-

en to the employees announcing th
e closure and termination of 
benefits. Rosaci adm
ittedly did not call the Respondent upon 
receipt of this letter. Instead, he
 sent the Respondent a letter on 
February 27 requesting informati
on related to the Respondent™s 
closure and termination of bene
fits. Rosaci reminded the Re-
spondent, in this letter, that ﬁunder the National Labor Rela-
tions Act you are obliged to advise the Union of any changes 
effecting your operation. (sic
)ﬂ On March 2, Lough responded 
to Rosaci™s information request.
 Included in the response was a 
statement that COBRA would be unavailable to terminated 
employees because there were no benefit plans continuing to 
which terminated employees co
uld contribute. On March 4, 
Rosaci sent another letter to 
the Respondent requesting that the 
Respondent restore the status quo ante and bargain over the 
impact of the Respondent™s decision to terminate the health 
insurance, dental insurance, 
life insurance, and COBRA bene-
fits. The Respondent never responded to this request. 
Bachta and Lough testified that the decision to go out of 
business was made on February 24, after meeting with the 
company™s corporate attorney and a bankruptcy attorney. 
Lough testified that she and her father were told that the com-
pany was no longer viable. They were instructed not to incur 
any more debt.
3 Lough also testified that the Respondent had 
lost out on a couple of bids and that there was not much work 
on the horizon. Lough testified furt
her that, after this meeting, 
she called the Respondent™s health
 and dental insurance carrier, 
Aetna, and informed them that 
the Respondent had to close the 
company and terminate the em
ployees. According to Lough, 
she was told that, without an active workforce, the plan would 
terminate. Lough testified that she was told there was no other 
                                                           
3 Lough testified that the Respondent owed more than $2 million to 
Webster Bank, had more than $1 million in accounts payable for Feb-
ruary, and was a party to ﬁquite a few lawsuits.ﬂ The Respondent has 

never filed for bankruptcy, choosing instead to dissolve the company. 
option. On February 26, Lough se
nt letters to Group Dynamic, 
Inc., the administrator of its COBRA benefits, and Rogers Ben-
efit Group, the Respondent™s hea
lth, dental, and life insurance 
administrator, informing them that it was ﬁceasing operations 
on 2/26/10 and terminating the health, dental, and life insurance 
plans as of 2/28/10.ﬂ
4 On cross-examination, Lough acknowl-
edged that the Respondent had been aware, at least since No-
vember 2009, that Webster Bank intended to collect on the debt 
it was owed, She also acknowledged that, on the prior occasion 
when the Respondent had to lay off all its unit employees, it 
was able to continue the benefit plans because she, her father, 
and the office manager remain
ed as active employees. 
There is no dispute that, on March 8, Manafort Brothers, 
through a new company called CRP, leased the facility occu-
pied by the Respondent, hired so
me of the unit employees, and 
used the Respondent™s material 
and equipment to complete the 
work it had contracted with the Respondent to do. The Union 
did not meet with Manafort representatives until after the Re-
spondent went out of business.
5 Rosaci testified that the Union 
negotiated a separate collective-bargaining agreement with the 
new company to cover the work and that the terms and condi-
tions of employment differed
 from those in its collective-
bargaining agreement with th
e Respondent. There is no evi-
dence in the record regarding what discussions, if any, took 
place between the Respondent and Manafort preceding CRP™s 
use of the facility to complete the work under the Respondent™s 
contract with Manafort. 
Although an employer has no duty to bargain regarding a de-
cision to go out of business, it is settled law that an employer 
must bargain with its employees
™ statutory bargaining repre-
sentative regarding the effects of such a decision on the unit. 
See 
First National Maintenance Corp. v. NLRB, 
452 U.S. 666, 
681Œ682 (1981). In order to satisfy this duty to bargain, an 
employer must provide the uni
on with timely notice and an 
opportunity to bargain ﬁin a mean
ingful manner and at a mean-
ingful time.ﬂ Id., and 
Metropolitan Teletronics Corp., 
279 NLRB 957, 959 fn. 14 (1986), enfd. mem. 819 F.2d 1130 (2d 
Cir. 1987). Accord: 
AG Communication Systems Corp., 
350 
NLRB 168, 172 (2007); 
Willamette Tug & Barge Co.,
 300 
NLRB 282, 283 (1990); 
Los Angeles Soap Co.,
 300 NLRB 289 
(1990). Timely notice in these 
circumstances generally means 
that a Union must be notified sufficiently in advance of the 
closure to allow for the exchange
 of information and proposals, 
and review of those proposals at a time when the Union still has 
leverage to bargain. The Board has, however, excused an em-
ployer from giving advance notice of closure in emergency 
situations where such 
notice is unrealistic. 
Raskin Packing Co.,
 246 NLRB 78 (1979); M & M Transportation Co., 
239 NLRB 
73 (1978); National Terminal Bakery Co., 
190 NLRB 465 
                                                           
4 Lough testified that she was instru
cted to write these letters by the 
unidentified Aetna representative with whom she spoke about the Re-
spondent™s cessation of operations. 
5 Rosaci admitted having one prior di
scussion with Manafort in late 
2009, when the Respondent was ha
ving problems making payroll and 
keeping its workers™ compensation 
insurance in place. According to 
Rosaci, Manafort™s concern at that time was ensuring that the Respond-
ent completed the fabrication work so there would be no disruption on 
Manafort™s construction project. 
 INTERNATIONAL BRIDGE & IRON CO
. 323
(1971). The Board has held that, even in those circumstances 
where advance notice of closure is excused, the duty to bargain 
over the effects still exists once the ﬁemergencyﬂ has passed. 
Cyclone Fence, Inc., 
330 NLRB 1354 (2000); 
National Termi-
nal Bakery, 
supra at 466. In these cas
es, the burden is on the 
employer to demonstrate ﬁpar
ticularly unusual or emergency 
circumstancesﬂ that would relieve 
it of the obligation to provide 
the Union with effective notice. 
Compact Video Services, 
319 NLRB 131 fn. 1 (1995); 
Willamette Tug & Barge Co.,
 supra. 
In the present case, the Respondent did not officially notify 
the Union that it was ceasing operations and terminating the 
employees and their benefits unt
il February 26, the day of the 
closure. The Respondent would 
argue that it provided timely 
notice, a day earlier, when Bachta met with the employees to 
announce the Respondent™s decision. Although steward Certo 
was present at this meeting, he was there in his capacity as an 
employee, not a union representative. The Board and courts 
have long held that notice to employees does not constitute 
sufficient notice to the Union. 
Bridon Cordage, Inc., 329 
NLRB 258, 259 (1999); 
Ciba-Geigy Pharmaceuticals Division, 264 NLRB 1013, 1017 (1982), enfd. 722 F.2d 1120 (3d Cir. 
1983). The Respondent also argues that the Union was already 
on notice regarding the Respondent™s precarious financial con-
dition before the announcement that it was going out of busi-
ness. However, the Respondent™s 
own witnesses testified that no decision was made to cease operations until after the Febru-
ary 24 meeting with the Respondent™s attorneys and that the 
Respondent intended to continue 
in business up until that time. 
Thus, the Union would have no reason to request effects bar-
gaining before February 24, notwithstanding any concerns it 
had regarding the Respondent™s ab
ility to pay employees their 
wages and benefits. 
The issue then is whether the Respondent™s February 26 no-
tice to the Union, on the day it was going out of business, was 
sufficient to meet its effects 
bargaining obligation or whether 
the Respondent™s last-minute not
ice was excused by emergency 
circumstances. The testimony of
 Lough and Bachta that they 
were faced with an ﬁemergen
cyﬂ requiring the cessation of 
operations on February 26 was elic
ited by leading questions of 
counsel and is self serving. The Respondent offered no evi-
dence to buttress the claims of Lough regarding the Respond-
ent™s current debts, prospective liabilities, and lack of incoming 
work. While it is true that the Union was aware of the Re-
spondent™s debt to Webster Bank,
 because this was disclosed 
during negotiations in 2009, there is no evidence in the record 
before me that Webster Bank had taken any action to force the 
Respondent™s closure. The Responde
nt had in fact been work-
ing under this debt burden for some time without making any 
decision to close. The advice th
e Respondent received from its 
own attorneys on February 24 to stop incurring debt was not the 
type of emergency recognized by the Board to excuse advance 
notice of a decision to terminate unit employees. This case 
differs from those cases because 
there is no third party action, 
such as denial of a credit line, foreclosure by the bank, theft of 
company vehicles or equipment, etc., that compelled the Re-
spondent to act when it did. The Respondent could have noti-
fied the Union immediately after the February 24 meeting with 
its attorneys that it had reache
d a decision to cease operations, 
thereby affording the Union an opportunity to negotiate over 
the effects and thus minimize the impact on the unit employees 
of the inevitable loss of work and benefits. There is simply 
nothing in this record which es
tablishes that the Respondent 
had to close on February 26. Because the Respondent was in 
control of the timing of its decision, it had the ability to give the 
Union effective and meaningful no
tice of that decision. Accord-
ingly, I find that the Respondent violated Section 8(a)(1) and 
(5) of the Act by failing to provide the Union with effective and 
timely notice of its decision to cease operations, thereby deny-
ing the Union an opportunity to bargain regarding the effects of 
that decision. One of the effects of the Res
pondent™s decision to cease op-
erations and terminate its employees was the termination of the 
health and dental and life insurance benefits required under the 
collective-bargaining agreement. The Respondent attempted to 
show that the decision to termin
ate the benefit plans was made 
by its insurance carrier. The Re
spondent offered no evidence to 
support this claim other than the unsupported hearsay testimony 
of Lough regarding a conversation 
she had with an unidentified 
Aetna representative. The corres
pondence she sent to the plan 
administrators after this convers
ation clearly states that the 
Respondent was terminating the be
nefit plans. In any event, 
even assuming it was the carrier that terminated the Respond-
ent™s plans, that ﬁdecisionﬂ wa
s triggered by the Respondent™s 
actions. As noted above, the Re
spondent had control over the 
timing of its decision to close. 
Once it made this decision, the 
termination of employee benefits followed. Because the Re-
spondent did not inform the Union before February 26 that the 
employees™ benefits would be terminated, and because it ig-
nored the Union™s specific request
 on March 4 to negotiate over 
the effects of that decision, I 
find the Respondent has violated 
the Act as alleged in the complaint. 
Throughout this proceeding, the Respondent has attempted 
to avoid the consequences of its actions by claiming that Mana-
fort Brothers is the true Respondent here, claiming that they are 

a successor to the Respondent and liable for any unfair labor 
practices committed, or in the alternative, to remedy those un-
fair labor practices. I find that
 this argument is nothing more 
than a red herring. It was the 
Respondent that made the deci-
sion to go out of business, to lay off all its unit employees and 
to cause the termination of their benefits. Manafort Brothers 
had no involvement in that decision. Certainly if it did, the 
Respondent™s witnesses would 
have known about it and testi-
fied to such involvement. Inst
ead, the Respondent™s witnesses 
testified it was the company™s own attorneys that advised the 
Respondent to take the action it did. Whatever discussions 
Manafort had with the Union 
regarding Manafort™s own con-
cerns over completion of the work the Respondent was con-
tracted to do, was not shown by the Respondent to have been a 
factor in the Respondent™s decisi
on to close. Similarly, whatev-
er Manafort and the Union did after the Respondent went out of 
business to ensure that the work in progress was completed 
could not excuse the Respondent™s unfair labor practices. 
I am also not persuaded by the Respondent™s attempts to 
show that Manafort Brothers was a successor liable to remedy 
the Respondent™s unfair labor practices under 
Golden State 
Bottling Co., 
supra. In the first place, the evidence in the record 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 324 
is insufficient to make such 
a determination. Secondly, the 
Respondent would have to have 
been a party to any agreement 
whereby Manafort Brothers became a successor because it 
would have to have agreed to purchase the assets of the Re-
spondent and assume its oblig
ations. The Respondent came 
forward with no such evidence. The Respondent did not even 
claim that such evidence existed. Instead, the Respondent at-
tempted to prove that negotiations between Manafort Brothers 
and the Union, which did not 
own or have control over the 
Respondent™s assets, somehow creat
ed successor liability. I am 
not prepared to make such a novel finding. In any event, if the 
Respondent has evidence to show that Manafort Brothers ac-
quired its assets with knowledge 
of the potential 
liability here 
and was a true Golden State successor, it may produce such 
evidence at the compliance stage of this proceeding. 
CONCLUSIONS OF 
LAW By failing and refusing to barg
ain with Shopmen™s Local No. 
832 of the International Association of Bridge, Structural, Or-
namental & Reinforcing Iron Wo
rkers, AFLŒCIO regarding the 
effects of its decision to ceas
e operations, terminate all unit 
employees and terminate the employees™ life, health, and dental 
insurance benefits and COBRA 
benefits, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(5) and (1), and Section 2(6) and (7) of 
the Act. 
REMEDY
 Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. Counsel for the General Counsel has 
asked for a 
Transmarine remedy for the Respondent™s refusal to 
bargain over the effects of its decision to close.
6 A Transmarine 
remedy requires an employer to bargain over the effects of its 
decision and to provide unit empl
oyees limited back pay, from 
5 days after the Board™s decision until one of the following 

occurs: (1) an effects bargaining agreement is reached; (2) a 
bona fide impasse in effects ne
gotiations is reached; (3) the 
Union fails to request bargaining within 5 days of  receipt of 
the Board™s decision or to commence bargaining within 5 days 
of the employer™s notice of its de
sire to bargain; or (4) the Un-
ion ceases to bargain in good faith. The Board has held that ﬁin 
no event shall this sum be less than these employees would 
have earned for a 2-week period at the rate of their normal 
wages when last in the Respondent™s employ.ﬂ 170 NLRB su-
pra at 390. See also 
Melody Toyota, 
325 NLRB 846 (1998). I 
agree with the General Counsel th
at such a remedy is appropri-
ate here.7 The limited back pay ordere
d here shall be paid with 
interest to be compounded daily in accordance with the Board™s 
recent decision in 
Kentucky River Medical Center,
 356 NLRB 6 (1010). The fact that some of the unit employees were hired by CRP 
                                                           
6 Transmarine Navigation Corp., 
170 NLRB 389 (1968). 
7 Because I have rejected the Respondent™s argument that its deci-
sion was necessitated by an emerge
ncy or exigent circumstances, the 
Board™s decision in 
National Terminal Bakery, 
supra, declining to order 
such a remedy, does not apply. 
to finish the Manafort job does not negate the need for a 
Transmarine
 remedy here. As counsel
 for the General Counsel 
notes, not all the unit 
employees were hired by CRP and those 
that were hired had a gap in employment. There is also no evi-
dence regarding how long those 
employees hired by CRP con-
tinued to work and or whether their wage and benefits exceeded 
those they would have receiv
ed under the Respondent™s collec-
tive-bargaining agreement with the Union. This case is thus 
distinguishable from 
AG Communications Corp.,
 supra, where 
the Board found a back pay award unwarranted. In that case, 
the unit employees who lost their 
jobs as the result of the em-
ployer™s decision to integrate their jobs into another division, 
represented by a different Union, suffered no loss as a result 
and ended up with better terms 
and conditions of employment. 
This case is more like 
Walter Pape, 
205 NLRB 719, 720 
(1973), where it was unclear wh
ether all unit employees were 
hired by the company to which the employer sold or subcon-
tracted the work. See also 
Sea-Jet Trucking Corp., 
327 NLRB 
540, 549 (1999). 
The General Counsel also requests a remedy for any unit 
employees who incurred expenses
 as a result of the Respond-
ent™s termination of their life, health, and dental insurance ben-
efits, or as the result of the deni
al of COBRA benefits. There is 
evidence in the record that at least one unit employee, Certo, 
incurred unreimbursed medical bills in the period between the 
lapse in coverage under the Respondent™s plan and the date he 
was able to obtain alternate coverage. I agree with the General 
Counsel that such a remedy is appropriate here in order to make 
the unit employees whole for any loss they suffered as a result 
of the Respondent™s unfair labor practices. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, Internationa
l Bridge & Iron Co, Newing-
ton, Connecticut, its officers, 
agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to ba
rgain collectively with Shop-
men™s Local No. 832 of the International Association of Bridge, 
Structural, Ornamental & Reinforcing Iron Workers, AFLŒ
CIO, the Union, by ceasing oper
ations and terminating all unit 
employees and the life, health and dental insurance plans cover-
ing them without affording the Union sufficient notice and an 
opportunity to bargain over the effects of this decision on em-
ployees in the following appropriate unit: 
 All production and maintenance employees who were en-
gaged in the fabrication of iron, steel, metal and other prod-
ucts, or in the maintenance work in and about the Company™s 
plants located in Newington, Connecticut and vicinity. 
 (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 INTERNATIONAL BRIDGE & IRON CO
. 325
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain collectively with the Union with re-
spect to the effects on unit employees of the Respondent™s deci-
sion to cease operations and terminate employees™ life, health, 
and dental insurance and COBRA benefits. 
(b) Pay the former employees 
in the unit described above, 
with interest compounded daily, 
their normal wages when last 
in the Respondent™s employ from 5 
days after the date of this 
decision until the occurrence of the earliest of the following 
conditions: (1) the date the Respondent bargains to agreement 
with the Union on those subjects pertaining to the effects of the 
Respondent™s decision to cease 
operations and terminate the 
employees™ life, health and dent
al insurance and COBRA bene-
fits; (2) the date a bona fide im
passe in bargaining occurs; (3) 
the failure of the Union to reque
st bargaining within 5 business 
days after receipt of this Decision, or to commence negotiations 
within 5 business days after rece
ipt of the Respondent™s notice 
of its desire to bargain with th
e Union; or (4) the subsequent 
failure of the Union to bargain in good faith; but in no event 
shall the sum paid to any of the employees exceed the amount 
he or she would have earned 
as wages from February 26, 2010, 
the date the Respondent ceased ope
rations, to the time he or she 
secured equivalent employment 
elsewhere; provided, however, 
that in no event shall this sum be less than these employees 
would have earned for a 2-week period at the rate of their nor-
mal wages when last in the Re
spondent™s employ, as set forth 
in the remedy portion of this decision. 
(c) Make whole unit employees for any unreimbursed ex-
penses they incurred as a result
 of the Respondent™s termination 
of its life, health, and dental insurance plans and its termination 
of COBRA benefits for terminated employees. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 

or its agents, all payroll records, social security payment rec-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, mail copies 
of the attached notice marked Appendix,
9 at its own expense, to 
all employees in the unit described above who were employed 
by the Respondent at its Newi
ngton, Connecticut facility on 
February 24, the date the Respondent made its decision to cease 
operations. The notice shall be ma
iled to the last known address 
                                                           
9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 of each of the employees after being signed by the Respond-
ent™s authorized representative.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations 
Board has found that we vio-
lated Federal labor law and has or
dered us to post and obey this 
notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 fail and refuse to bargain collectively with 
Shopmen™s Local No. 832 of the 
International Association of 
Bridge, Structural, Ornamental & Reinforcing Iron Workers, 
AFLŒCIO (the Union) by ceas
ing operations a
nd terminating 
all unit employees and the life, 
health, and dental insurance 
plans covering them without a
ffording the Union sufficient notice and an opportunity to bargain over the effects of this 
decision on employees in the 
following appropriate unit: 
 All production and maintenance employees who were en-
gaged in the fabrication of iron, steel, metal and other prod-
ucts, or in the maintenance work in and about the Company™s 

plants located in Newington, Connecticut and vicinity. 
 WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, on request, bargain with the Union regarding the 
effects of our decision to ce
ase operations and terminate our 
employees and the life, health, and dental insurance plans cov-
ering them and any COBRA benefits
 to which they are entitled. 
WE WILL 
pay unit employees their normal wages for the pe-
riod set forth in the remedy section of this decision. 
WE WILL 
make whole unit employees for any losses they in-
curred, including out-of-pocket medical expenses, as a result of 
our unlawful refusal to bargain over the effects of our decision 
to terminate their life, health and dental insurance and COBRA 
benefits. INTERNATIONAL 
BRIDGE 
& IRON CO.  